DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US2015/0155476 A1 (hereinafter referred to as Lin) in view of Kwon et al. US 2014/0374900 A1 (hereinafter referred to as Kwon) in view of Forster US 2005/0258820 A1.

Regarding claim 6, Lin teaches a magnetic sensor (fig. 3, elm. 3038, par. [0014]), comprising: a first sensor chip (fig. 3, elm. 304, par. [0014]); and a second sensor chip (fig. 3, elm. 303, par. [0014]), stacked vertically (fig. 3, chips 303 and 304 are perpendicular stacked, par. [0014]), on the first sensor chip.
 

Kwon teaches within a same package (fig. 2, elm. 100, par. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide semiconductor package to include a package substrate, a first semiconductor chip on the package substrate, and at least one second semiconductor chip on the first semiconductor chip and including bumps, as taught in Kwon in modifying the apparatus of Lin. The motivation would be increases integration densities of the semiconductor packages and signal transmission speeds of semiconductor devices and improves routability and reliability.
Forster teaches wherein the first sensor chip (fig. 2A, elm. 102, par. [0052]-[0055]) (fig. 4, xMR sensor 102, par. [0072]) and the second sensor chip (fig. 2A, elm. 104, par. [0052]-[0055]) (fig. 4, lateral Hall probe sensor 104, par. [0072]) are based on different sensor technologies (par. [0068]-[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide different types of sensor technologies the first and second sensing means, as taught in Forster in modifying the apparatus of Lin and Kwon. The motivation would be the first and second sensing means are relatively easily produced with usual semiconductor production steps. 

Regarding claim 8, Lin does not teach wherein the first and second sensor chips are coupled directly to one another by metallic balls using a flip-chip method.
Kwon teaches wherein the first and second sensor chips (fig. 2, first and second semiconductor chips 20 and 30, par. [0045]) are coupled directly to one another by metallic balls using a flip-chip method (fig. 2, plurality of internal solder balls, par. [0047]).
The references are combined for the same reason already applied in the rejection of claim 6.

Regarding claim 25, Lin and Kwon do not teach wherein each of the first sensor chip and the second sensor chip are based on a sensor technology selected from the sensor technologies consisting of anisotropic magnetoresistive (AMR), tunnel magnetoresistive (TMR), and giant magnetoresistive (GMR).
Forster teaches wherein each of the first sensor chip (fig. 2A, elm. 102, par. [0052]-[0055]) and the second sensor chip fig. 2A, elm. 104, par. [0052]-[0055])are based on a sensor technology selected from the sensor technologies consisting of anisotropic magnetoresistive (AMR), tunnel magnetoresistive (TMR), and giant magnetoresistive (GMR) (par.[0068]-[0071]).
The references are combined for the same reason already applied in the rejection of claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kwon as applied to claim 6 above, and further in view of TAKAHIRA US 2009/0166774 A1 (hereinafter referred to as Takahira).

Regarding claim 7, Lin, Kwon and Forster do not teach wherein the first and second sensor chips are coupled directly to one another by wire bonding.  
Takahira teaches herein the first and second sensor chips (fig. 8, 9, first and  second semiconductor chips, par. [0050]) are coupled directly to one another by wire bonding (fig. 8, 9, wire 82, par. [0054], abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a wire bonding method for connecting a plurality of semiconductor chips, as taught in Takahira in modifying the apparatus of Lin, Kwon and Forster. The motivation would be configured to reduce variation in signals transmitted between electrode pads of two semiconductor chips that are interconnected by the wire bonding and prevent poor joint of the electrode pads.

Response to Arguments
Applicant’s argument with respect to claim 6 have been considered but is moot because the arguments do not apply to how the references being used in the current rejection, since Lin and Kwon at least are applied in a new combination of references. The deficiencies of in regards to “wherein the first sensor chip and the second sensor chip are based on different sensor technologies” are now met by the prior art of Forster.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858